internal_revenue_service number release date index number ----------------------- ------------------- ------------------------------------- ---------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b01 plr-121490-13 date date legend x ------------------------------------------- ------------------------------------- state -------------- dear ----------------- this letter responds to a letter dated date submitted on behalf of x by x’s authorized representatives requesting a ruling under sec_7704 of the internal_revenue_code facts x is a limited_partnership organized under the laws of state x is a publicly_traded_partnership within the meaning of sec_7704 x is principally engaged in the business of operating a system of petroleum_product and crude pipelines storage tanks distribution terminals and loading rack facilities x intends to acquire an air separation unit asu located in a crude_oil refinery the asu is a permanent piece of equipment built on the site of the refinery the asu is integrated into the refinery facilities and all of the asu’s existing capacity is dedicated to supply nitrogen and oxygen to the refinery x represents that it will not use the asu outside of its present activities integrated with the crude_oil refinery operations x may acquire or construct asus located at other crude_oil refineries to supply and service those other refineries in a similar manner plr-121490-13 x represents that nitrogen and oxygen are essential elements used in operating a refinery refineries typically either have their own asu on site to produce nitrogen and oxygen or purchase nitrogen and oxygen from third-party suppliers nitrogen is used to displace oxygen in tanks hoses piping and equipment throughout the refinery in order to prevent the potential for unwanted reactions and prevent corrosion damage caused by air and moisture oxygen is used to treat byproducts from the refining process for example oxygen is used to increase capacity in a process that converts toxic hydrogen sulfide into elemental sulfur and water the asu that x intends to acquire uses a cryogenic process to separate atmospheric air into nitrogen and oxygen by adjusting flow rates temperature and pressure the asu concentrates oxygen to a purity of and removes it to one tower while nitrogen is concentrated to a purity of and separated in another tower the oxygen and nitrogen streams are then directed to plant supply headers an employee of x will provide on-site supply services consulting with the refinery personnel regarding the refinery’s demand for nitrogen and oxygen the inventory levels of nitrogen and oxygen at the asu and related maintenance issues at the refinery law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber plr-121490-13 conclusion based solely on the facts submitted and the representations made we conclude that income derived by x from the operation of an onsite asu used to supply nitrogen and oxygen to a crude_oil refinery for use in the processing refining and transportation of crude_oil and refined petroleum products and the provision of related_services constitutes qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely david r haglund david r haglund chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
